DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 7-13, filed 22 December 2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 1-17 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-14, and 17-22 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1,3-10,18-20: None of the prior art of record, alone or in combination, teaches or discloses an autonomous optical sensing device comprising:
 	an optical system including an optical director configured to direct ambient light incident from a first direction and ambient light incident from a second direction onto the dispersive element of the first spectrometer, the second direction being nonparallel to the first direction,
 	in combination with the rest of the limitations of independent claim 1.
Claims 11-14,17: None of the prior art of record, alone or in combination, teaches or discloses an autonomous hyperspectral sensing device comprising:
 	a housing having a first aperture configured to receive ambient light from a first direction and a second aperture configured to receive ambient light from a second direction different from the first direction; and
 	an optical modulator configured to modulate an amplitude of the light received through the second aperture before the light received through the second aperture is received at the input slit,
 	in combination with the rest of the limitations of independent claim 11.
Claims 21-22: None of the prior art of record, alone or in combination, teaches or discloses an autonomous hyperspectral sensing device comprising:
 	a housing having a first aperture configured to receive ambient light from a first direction; and
 	an electronic controller disposed within the housing and configured to automatically trigger data acquisition by the spectrometer in response to detection, by a second sensing element, of an intensity of ambient light above a threshold level,
 	in combination with the rest of the limitations of independent claim 21.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896